Citation Nr: 1600062	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with bipolar features and manic depression.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1983 to March 1987, as well as service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On November 18, 2015, the Veteran and his representative were mailed a letter notifying him that he had been scheduled for a hearing on December 1, 2015.  On December 2, 2015, the Veteran's representative sent VA a letter stating that their office had received a phone call that the Veteran would be unable to attend the hearing due to the unavailability of transportation, and that they in turn made contact with the RO on November 30, 2015 to notify them that the Veteran would be unable to attend.  The representative requested that the Veteran's hearing be rescheduled.  Therefore, upon remand, a new hearing opportunity should be scheduled. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Videoconference hearing in accordance with his request and applicable procedures.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




